Citation Nr: 0508408	
Decision Date: 03/22/05    Archive Date: 04/01/05	

DOCKET NO.  02-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right knee currently evaluated as 20 percent 
disabling.   

2.  Entitlement to an increased rating for degenerative 
changes of the left knee, currently evaluated as 20 percent 
disabling.   

3.  Entitlement to an earlier effective date prior to August 
27, 2002, for a 20 percent rating for status post surgery of 
the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1972 and from February 1973 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A February 2003 RO decision granted a 20 percent evaluation 
for the veteran's service-connected status post surgery of 
the right shoulder effective August 27, 2002.  The veteran 
disagreed with the evaluation and the effective date 
assigned.  A March 2004 RO decision granted a separate 10 
percent evaluation for arthritis of the right shoulder and 
continued the 20 percent evaluation for status post surgery 
of the right shoulder.  A March 2004 statement of the veteran 
reflects that he was satisfied with respect to his appeal for 
an increased rating for his right shoulder disability.  
Therefore, the issue of an increased rating for right 
shoulder disability is no longer in appellate status as the 
veteran has withdrawn his appeal with respect to that issue.  

The appeal with respect to the issues of increased ratings 
for degenerative changes of the knees is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  A January 1987 RO decision granted service connection for 
status post surgery of the right shoulder and assigned a 
noncompensable evaluation from November 16, 1985; the veteran 
was notified of that decision in January 1987, and his 
appellate rights, but he did not appeal the decision.  

2.  The veteran first reopened his claim for an increased 
rating for status post surgery of the right shoulder on 
August 27, 2002; it is not factually ascertainable that the 
veteran's service-connected right shoulder disability 
increased in severity during the year prior to August 27, 
2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 27, 2002, 
for a 20 percent evaluation for status post surgery of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.400(o)(1)(2), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Code 5201 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1987 RO decision granted service connection for 
right shoulder disability and assigned a noncompensable 
evaluation.  The veteran was notified of that action and his 
appellate rights, but he did not appeal and it became final.  

On August 27, 2002, the veteran submitted a statement 
indicating a desire to claim an increase in evaluation 
assigned for his right shoulder disability.  A February 2003 
RO decision granted a 20 percent evaluation for the veteran's 
service-connected right shoulder disability effective August 
27, 2002.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2004) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or a uniform services hospital 
will be accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  The 
first communication received from the veteran following the 
January 1987 RO decision, indicating a desire to seek an 
increased evaluation for the veteran's service-connected 
right shoulder disability, was received on August 27, 2002.  

The veteran asserts that he submitted a claim on June 12, 
2001, and has submitted a copy of a signed statement dated 
June 12, 2001, indicating that he desired to file a claim 
with respect to his right shoulder.  A careful review of the 
record reflects that the copy of the statement, dated June 
12, 2001, was not received until February 2003.  A statement 
was received from the veteran on June 29, 2001, but it is 
unrelated to his right shoulder disability.  The Board has 
considered the veteran's testimony, offered before the 
undersigned in July 2004, but the official record simply does 
not contain the statement dated June 12, 2001, as having been 
received prior to February 2003.  Therefore, a preponderance 
of the evidence supports a finding that the first claim filed 
by the veteran, following the January 1987 RO decision, 
requesting an increase in the evaluation for his service-
connected right shoulder disability, was received on August 
27, 2002.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his right shoulder 
disability was received on August 27, 2002, the general rule, 
as provided at 38 C.F.R. § 3.400(o)(1), is that the effective 
date of the award of an increased evaluation is the date of 
the veteran's claim, August 27, 2002, or the date entitlement 
is shown, whichever is later.  The veteran has been awarded 
the 20 percent evaluation from August 27, 2002.  Therefore, 
the focus of the Board's review at this time is whether it is 
factually ascertainable that the veteran experienced an 
increase in his service-connected right shoulder disability 
during the year prior to August 27, 2002.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997) (holding that 
"38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase."))  Therefore, in order to be assigned an 
effective date prior to August 27, 2002, for a 20 percent 
evaluation for right shoulder disability, it must be 
factually ascertainable that the veteran's service-connected 
right shoulder disability underwent an increase during the 
year prior to August 27, 2002.  In determining whether or not 
an increase was factually ascertainable during the year prior 
to August 27, 2002, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).  

The veteran's right shoulder disability has been evaluated 
under the provisions of Diagnostic Code 5201.  Diagnostic 
Code 5201 provides that limitation of motion of the arm at 
shoulder level warrants a 20 percent evaluation for either 
the major or minor extremity.  Where motion is limited to 
midway between the side and shoulder level a 20 percent 
evaluation will be assigned for the minor extremity.

A VA treatment record, dated August 23, 2002, notes that the 
veteran had a prior surgical history of right shoulder 
arthroscopy, but does not indicate any current complaints or 
treatment with respect to his right shoulder.  VA treatment 
records, dated during the year prior to August 27, 2002, do 
not reflect treatment relating to the veteran's right 
shoulder.  

The report of a September 2002 VA examination reflects that 
the veteran reported that overhead activity was almost 
impossible and extremely painful.  He was left hand dominant.  
Any elevation of the right shoulder hurt him significantly.  
Abduction was accomplished to 45 degrees and forward 
elevation was accomplished to 110 degrees.  The assessment 
included status post traumatic dislocation of the shoulder.  

There is no competent medical evidence indicating that the 
veteran experienced an increase in the severity of his 
service-connected right shoulder disability during the year 
prior to August 27, 2002.  VA treatment records reflect that 
he was seen and followed in the orthopedic clinic during the 
year prior to August 27, 2002, but they reflect that his 
complaints related to his knees, not his right shoulder.  In 
the absence of any competent medical evidence indicating that 
there was any increase in the severity of his service-
connected right shoulder disability during the year prior to 
August 27, 2002, the Board concludes that there is no 
factually ascertainable increase in the right shoulder 
disability during the year prior to August 27, 2002.  
Accordingly, a preponderance of the evidence is against an 
effective date prior to August 27, 2002, for a 20 percent 
evaluation for the veteran's service-connected status post 
surgery of the right shoulder.  

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112, (2004), held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran was 
provided notice of the VCAA, regarding his claim for an 
increased rating of the right shoulder, by official letter in 
September 2002.

A February 2003 RO decision granted a 20 percent evaluation 
for the veteran's right shoulder disability.  VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  This is the situation in this case where we have 
a September 2002 § 5103(a) notice to the veteran that relates 
to an increased rating, but we do not have a separate 5103(a) 
notice following the RO's grant of an increased rating and 
the veteran's notice of disagreement raising the down stream 
issue of an earlier effective date for the 20 percent 
assigned the service connected right shoulder disability.  
With consideration of the opinion of the General Counsel, a 
second § 5103(a) notice regarding the down stream issue of an 
increased initial rating is not required.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of the claim and must:  (1)  Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about information and evidence that they will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, the Board concludes that the aforementioned 
letter and statement of the case and supplemental statement 
of the case contained all of the elements necessary to comply 
with Pelegrini.  The September 2002 letter informed the 
veteran of evidence that he needed to submit, advising him 
that he should send information describing the additional 
evidence or the evidence itself.  The September 2003 
statement of the case provided the veteran with VCAA 
implementing regulations.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He has been given ample time to 
respond to the supplemental statement of the case, as well as 
the letter.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, each of the four requirements of a VCAA notice has 
been fully satisfied.  

With respect to the VA's duty to assist, VA records have been 
obtained.  The veteran has been afforded a VA examination and 
a personal hearing.

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.


ORDER

An effective date prior to August 27, 2002, for a 20 percent 
evaluation for status post surgery of the right shoulder is 
denied.  


REMAND

The report of a July 2003 VA orthopedic examination reflects 
that the veteran reported pain with prolonged standing and 
walking and with cold weather.  He also reported recurrent 
effusions.  He indicated that he used a forearm crutch in his 
left hand for walking any long distances and occasionally 
wore braces on his knees.  Crepitus was noted throughout the 
range of motion of both knees.  The assessment included 
bilateral degenerative joint disease of the knees, and that 
the veteran was unable to do any prolonged standing.  
However, the examination does not provide any findings with 
respect to factors that must be considered under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Accordingly, the appeal is REMANDED for the following:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected degenerative changes of the 
right and left knees.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner is requested 
to identify all symptoms that are related 
to the veteran's service-connected 
degenerative changes of the knees, 
including whether there is recurrent 
subluxation or lateral instability.  

The examiner is further requested to set 
forth in degrees of excursion any 
limitation of motion of the veteran's 
right and left knees.  The examiner is 
also requested to:  (1) Express an 
opinion as to whether pain that is 
related to the veteran's service-
connected right and left knee could 
significantly limit the functional 
ability of the right and left knees 
during flare-ups or when the right and 
left knees are used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the service-connected degenerative 
changes of the right and left knees, the 
right and left knees exhibit weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  

2.  Then, please readjudicate the issues 
remaining on appeal.  If any benefit is 
not granted to the veteran's 
satisfaction, the RO must furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate time for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFFREY J. SCHUELER	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


